Citation Nr: 0535051	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-43 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from July 1987 to 
May 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Decatur, Georgia, Regional Office 
(RO).

In August 2005, the appellant testified at the RO during a 
videoconference hearing before the undersigned sitting in 
Washington, DC.; a transcript of that hearing is of record. 

During the hearing, the veteran's representative raised the 
issue of whether to reopen the issued of service connection 
for a left ankle disorder based on new and material evidence.  
The Board refers that issue to the RO for appropriate action.


FINDINGS OF FACT

1.  Pseudofolliculitis had its onset during the veteran's 
period of active military duty.

2.  Hypertension had its onset during the veteran's period of 
active military duty.

3.  The veteran does not currently have rheumatoid arthritis.




CONCLUSIONS OF LAW

1.  Pseudofolliculitis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

3.  Service connection for rheumatoid arthritis is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. § §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the service-connection 
claims for pseudofolliculitis, hypertension, and rheumatoid 
arthritis.
Has been accomplished.

Through May 2003 and September 2004 notice letters and a 
December 2004 SOC, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the May 2003 and September 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claims, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2004).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matters 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
each claim was fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the December 2004 SOC notified the 
veteran what was needed to substantiate his claims and also 
identified the evidence that had been considered with respect 
to the claims.  Furthermore, in the May 2003 and September 
2004 notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
After the notice letters and SOC, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wanted the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA and private medical providers.  The 
veteran has been afforded a VA examination in connection with 
his claims; the report of which are associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claims for service connection that needs to 
be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim(s) is harmless. 
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  

II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability. 38 U.S.C.A. §§ 1110, 1131. Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has consistently held that, under 
the law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service." Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including hypertension, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).    

III.  Pseudofolliculitis and Hypertension

The service medical records document that the veteran was 
diagnosed and treated for pseudofolliculitis.  As a result, 
he was placed on a shaving profile.

The service medical records also document that the veteran 
routinely had elevated blood pressure readings.  The veteran 
noted on the April 1999 Report of Medical History, as part of 
his separation examination, that he had been treated for 
hypertension.

According to a July 2003 VA requested QTC examination report, 
the examiner diagnosed the veteran with hypertension, that 
reportedly began in 1994.  The examiner also noted the 
history of the pseudofolliculitis.  The examiner noted that 
the veteran was wearing a beard that had largely covered his 
face because of the pseudofolliculitis, which accounted for 
the lack of lesions.  

According to an August 2005 letter, Scott Parry, D.O., 
diagnosed the veteran with hypertension.  Based on a review 
of the records, Dr. Parry opined that the findings of 
elevated blood pressure readings during service was 
consistent with his current diagnosis of hypertension.

The veteran testified before the Board in August 2005 that he 
was treated for pseudofolliculitis and hypertension during 
his military service.  The veteran maintained that he cannot 
shave his beard because it will irritate his face and the 
pseudofolliculitis would return. 

The Board finds that the medical evidence supports the 
veteran's claim for VA compensation for pseudofolliculitis 
and hypertension as being directly related to his period of 
active duty.  The service medical records document the 
diagnosis and treatment for pseudofolliculitis.  

Furthermore, the veteran had elevated blood pressure 
readings.  Although the diagnoses presented in service were 
not definitive as to whether or not the veteran had 
hypertension during service, in light of the August 2005 
private physician's letter, there is sufficient continuity of 
symptomatology demonstrated by his ongoing treatment for 
hypertension following his separation from service to link 
his current diagnosis of hypertension with the elevated blood 
pressure readings shown in his service medical records.  

Therefore, resolving all doubt in the veteran's favor, the 
Board concludes that a grant of service connection for 
pseudofolliculitis and hypertension is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

IV.  Rheumatoid Arthritis

The veteran claims that he developed rheumatoid arthritis 
during service.  The service medical records are negative for 
findings of rheumatoid arthritis.

The post-service medical evidence of record is likewise 
negative for findings of rheumatoid arthritis.  According to 
the July 2003 VA requested QTC examination report findings, 
the tests were negative.  The examiner diagnosed that the 
rheumatoid antibody test was negative.  For the claimed 
condition, there was no diagnosis because there was no 
pathology to render a diagnosis.  The veteran had no features 
of rheumatoid arthritis.

During the August 2005 video hearing, the veteran testified 
that he experienced left ankle problems due to arthritis.  
The veteran and his representative indicated that the veteran 
was not aware that rheumatoid arthritis was different than 
traumatic arthritis.  The veteran testified that he had a 
left ankle disorder, including arthritis.  [Parenthetically, 
the Board addressed this in the introduction.  The RO 
previously denied the veteran's claim for a left ankle 
disorder in December 1999, and that issue was not appealed.  
Therefore it is not before the Board, and it has been 
referred to the RO for appropriate action.]

The evidence of rheumatoid arthritis is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.


ORDER

Service connection for pseudofolliculitis is granted.

Service connection for hypertension is granted.

Service connection for rheumatoid arthritis is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


